 

A.C. Simmonds and Sons Inc 10-Q [acsx-10q_063014.htm] 

Exhibit 10.8

 

SHARE PURCHASE AGREEMENT

 

THIS AGREEMENT made the 20h day of May, 2014

 

B E T W E E N:

 

SAM SINISI, an individual residing at the City of Brampton, Province of Ontario
(hereinafter called “Sam”)

 

-and-

 

ITALO SINISI, an individual residing at the City of Toronto, Province of Ontario
(hereinafter called “Italo”)

 

-and-

 

DIRECT REEFER SERVICES INC.. a corporation incorporated pursuant to the laws of
the Province of Ontario (hereinafter called “Seller”)

 

-and-

 

BLVD HOLDINGS, INC., a corporation incorporated pursuant to the laws of the
State of Nevada and all assigns, successors, heirs etc. (hereinafter called “the
Purchaser”)

 

WHEREAS, Seller is in the refrigerated food transportation business;

 

AND WHEREAS, Sam and Italo are the sole shareholders of Seller;

 

AND WHEREAS Sam and Italo have agreed to sell and transfer all their shares in
Seller (the “Shares”) to the Purchaser, and the Purchaser has agreed to purchase
the Shares for the purchase price set out herein;

 

AND WHEREAS, the Seller consents to share sale and transfer contemplated herein;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements herein contained the parties hereto agree as
follows:

 

Article 1 - INTERPRETATION

 

1.01Definitions

 

In this Agreement, unless something in the subject matter or context is
inconsistent therewith:

 

(a)“Agreement” means this agreement and all amendments made hereto by written
agreement between the Vendor and the Purchaser;

 

(b)“Business Day” means a day other than a Saturday, Sunday or statutory holiday
in Ontario;

 

(c)“Closing” and “Time of Closing” means 10:00 a.m. (Toronto time) on the
Closing Date;

 

 

 

 

(d)“Closing Date” means on or before May 20th, 2014 or such other date as may be
agreed to in writing between the Vendor and the Purchaser;

 

(e)“Convertible Preferred Shares” means convertible preferred shares of the
Purchaser having a value of $10 per share at Closing vesting at a 6% coupon
rate, non-cumulative, paid in arrears annually and shall not be convertible
before the first anniversary of issuance;

 

(f)“Financial Statements” means the audited financial statements Seller for the
period ended April 30, 2014;

 

(g)“Purchase Price” has the meaning set out in Section 2.01(1);

 

(h)“Representation Date” May 1, 2014;

 

(i)“Shares” means all shares whatsoever of the Seller;

 

(j)“Vendor” means Sam and Italo.

 

1.02Headings

 

The division of this Agreement into Articles and Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Article, Section or other portion hereof and include any
agreement supplemental hereto. Unless something in the subject matter or context
is inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Agreement.

 

1.03Extended Meanings

 

In this Agreement words importing the singular number only shall include the
plural and vice versa, words importing the masculine gender shall include the
feminine and neuter genders and vice versa and words importing persons shall
include individuals, partnerships, associations, trusts, unincorporated
organizations and corporations.

 

1.04Currency

 

All references to currency herein are to lawful money of the United States
unless otherwise specified.

 

Article 2 - PURCHASE AND SALE

 

2.01Purchase and Sale and Purchase Price

 

(1)         The Vendor shall sell any and all of their respective shares in
Seller to the Purchaser and the Purchaser shall purchase the Shares from the
Vendor for 72,000 Convertible Preferred Shares of the Purchaser (hereinafter
referred to as the “Purchase Price”) as per 1.01 (e);

 

 

 

 

(2)         The 72,000 Convertible Preferred Shares shall be divided as follows:
50,000 shares to Italo and 22,000 to Sam;

 

(3)         The Purchase Price shall be paid and satisfied by delivery to the
Vendor of a share certificate or certificates duly endorsed for transfer to the
Vendor at the Time of Closing against delivery to the Purchaser of a share
certificate or certificates evidencing the Shares duly endorsed for transfer to
the Purchaser;

 

(4)         Each member of Seller hereby consents to the sale of the Shares and
shall take all such corporate action as may be required to transfer the Shares
to the Purchaser as at the Time of Closing.

 

2.02Closing

 

The sale and purchase of the Shares shall be completed at the Time of Closing at
the offices of the Purchaser, Suite 102, 3565 King Road, King City, Ontario L7B
1M3.

 

Article 3 - REPRESENTATIONS AND WARRANTIES

 

3.01Vendor’s Representations and Warranties

 

Each Vendor represents and warrants to the Purchaser, which representations and
warranties shall survive Closing by one year, that:

 

(a)the Seller is a corporation duly incorporated, organized and subsisting under
the laws of Ontario as a private company as that term is defined in the
Securities Act (Ontario) with the corporate power to own its assets and to carry
on its business and has made all necessary filings under all applicable
corporate, securities and taxation laws or any other laws to which the
corporation is subject;

 

(b)the Vendor is the sole, beneficial and registered owner of all of the Shares
of the Seller free and clear of all liens, charges, encumbrances and any other
rights of others;

 

(c)there are no undisclosed outstanding orders, notices or similar requirements
relating to Seller or any member thereof issued by any building, environmental,
fire, health, labour or police authorities or from any other federal, provincial
or municipal authority and there are no matters under discussion with any such
authorities relating to orders, notices or similar requirements;

 

(d)no dividends have been declared or paid on or in respect of the Shares and no
other distribution on any of its securities or shares has been made by Seller or
any member thereof since Representation Date and all dividends which to the date
hereof have been declared or paid by Seller or any member thereof have been duly
and validly declared or paid;

 

(e)Seller and each member thereof does not have any undisclosed liability,
obligation or commitment for the payment of income taxes, corporation taxes or
any other taxes or duties of whatever nature or kind, or interest or penalties
with respect thereto, except such as are disclosed in their Financial
Statements, or such taxes or duties not yet due as have arisen since the
Representation Date in the usual and ordinary course of business and for which
adequate provision in the accounts of Seller or any member thereof has been
made, and Seller or any member thereof is not in arrears with respect to any
required withholdings or instalment payments of any tax or duty of any kind and
has not filed any waiver for a taxation year of Seller or any member thereof
under the Income Tax Act (Canada) or any other legislation imposing tax on
Seller or any member thereof;

 

 

 

  

(f)no member of Seller is a party to any contract or commitment outside the
usual and ordinary course of business; and none is a party to or bound by any
contract or commitment to pay any royalty, licence fee or management fee;

 

(g)there are no actions, suits or proceedings (whether or not purportedly on
behalf of Seller or any member thereof) pending or threatened against or
materially adversely affecting, or which could materially adversely affect,
Seller or any member thereof;

 

(h)all trade marks, trade names, patents and copyrights, both domestic and
foreign, related to, used in or required for the proper carrying on of Seller or
any member thereof’s business are validly and beneficially owned by Seller or
any member thereof with the sole and exclusive right to use the same and are in
good standing and duly registered in all appropriate offices to preserve the
right thereof and thereto, and none are beneficially owned directly or
indirectly by either of the Vendors or related persons;

 

(i)the conduct of Seller or any member thereof does not infringe upon the trade
marks, trade names, patents or copyrights, domestic or foreign, of any other
person; and

 

(j)the Vendor is not a non-resident person within the meaning of section 116 of
the Income Tax Act (Canada).

 

(k)The covenants of the Vendor set forth in this Agreement shall survive the
completion of the sale and purchase of the Shares herein provided for and,
notwithstanding such completion, shall continue in full force and effect for the
benefit of the Purchaser in accordance with the terms thereof.

 

3.02Purchaser’s Representations and Warranties

 

The Purchaser represents and warrants to the Vendor that:

 

(a)the Purchaser is a corporation duly incorporated, organized and subsisting
under the laws of the Province of Ontario; and,

 

(b)the Purchaser has good and sufficient power, authority and right to enter
into and deliver this Agreement and to complete the transactions to be completed
by the Purchaser contemplated hereby.

 

Article 4 - COVENANTS

 

4.01Taxes

 

The Purchaser does not assume and shall not be liable for any taxes under the
Income Tax Act (Canada) or any other taxes whatsoever which may be or become
payable by the Vendor including, without limiting the generality of the
foregoing, any taxes resulting from or arising as a consequence of the sale by
the Vendor to the Purchaser of the Shares herein contemplated, and the Vendor
shall indemnify and save harmless the Purchaser from and against all such taxes.

 

 

 

  

4.02Covenants of the Vendor

 

(1)         The Vendor shall indemnify and save harmless the Purchaser, Seller
or any member thereof and the officers and directors of Seller or any member
thereof from and against all liabilities (whether accrued, actual, contingent or
otherwise), claims and demands whatsoever including, without limiting the
generality of the foregoing, liabilities, claims and demands for income, sales,
excise or other taxes, of or in connection with Seller or any member thereof
existing or incurred as at or subsequent to the Representation Date and up to
the Closing Date which are not disclosed in the Financial Statements, have not
arisen in the usual and ordinary course of Seller or any member thereof’s
business since the Representation Date or have arisen in the usual and ordinary
course of Seller or any member thereof’s business since the Representation Date
but for which adequate provision in Seller or any member thereof’s accounts has
not been made.

 

(2)         The Vendor shall ensure that the representations and warranties of
the Vendor set out in Section 3.01 over which the Vendor has reasonable control
are true and correct at the Time of Closing and that the conditions of closing
for the benefit of the Purchaser set out in Section 5.01(1) over which the
Vendor has reasonable control have been performed or complied with by the Time
of Closing.

 

(3)         The Vendor shall indemnify and save harmless the Purchaser from and
against all losses, damages or expenses directly or indirectly suffered by the
Purchaser resulting from any breach of any covenant of the Vendor contained in
this Agreement or from any inaccuracy or misrepresentation in any representation
or warranty set forth in Section 3.01.

 

4.03Covenants of the Purchaser

 

(1)         The Purchaser shall ensure that the representations and warranties
of the Purchaser set out in Section 3.02 over which the Purchaser has reasonable
control are true and correct at the Time of Closing and that the conditions of
closing for the benefit of the Vendor set out in Section 5.02(1) over which the
Purchaser has reasonable control have been performed or complied with by the
Time of Closing.

 

(2)         The Purchaser shall indemnify and save harmless the Vendor from and
against all losses, damages or expenses directly or indirectly suffered by the
Vendor resulting from any breach of any covenant of the Purchaser contained in
this Agreement or from any inaccuracy or misrepresentation in any representation
or warranty set forth in Section 3.02.

 

Article 5 - CONDITIONS

 

5.01Conditions for the Benefit of the Purchaser

 

(1)         The closing of the transactions contemplated herein is subject to
the following conditions which are for the exclusive benefit of the Purchaser to
be performed or complied with at or prior to the Time of Closing:

 

 

 

  

(a)the representations and warranties of the Vendor set forth in Section 3.01
shall be true and correct at the Time of Closing with the same force and effect
as if made at and as of such time;

 

(b)the Vendor shall have performed or complied with all of the terms, covenants
and conditions of this Agreement to be performed or complied with by the Vendor
at or prior to the Time of Closing;

 

(c)all directors and officers of Seller or any member thereof specified by the
Purchaser shall resign;

 

(d)the Vendor and all directors, officers of Seller or any member thereof shall
release Seller or any member thereof from any and all possible claims against
Seller or any member thereof arising from any act, matter or thing arising at or
prior to the Time of Closing;

 

(2)         In case any term or covenant of the Vendor or condition to be
performed or complied with for the benefit of the Purchaser at or prior to the
Time of Closing shall not have been performed or complied with at or prior to
the Time of Closing, the Purchaser may, without limiting any other right that
the Purchaser may have, at its sole option, either:

 

(a)rescind this Agreement by notice to the Vendor, and in such event the
Purchaser shall be released from all obligations hereunder; or

 

(b)waive compliance with any such term, covenant or condition in whole or in
part on such terms as may be agreed upon without prejudice to any of its rights
of rescission in the event of non-performance of any other term, covenant or
condition in whole or in part;

 

and, if the Purchaser rescinds this Agreement pursuant to Section 5.01(2)(a) and
the term, covenant or condition for which the Purchaser has rescinded this
Agreement was one that the Vendor had covenanted, pursuant to Section 4.02(2),
to ensure had been performed or complied with, the Vendor shall be liable to the
Purchaser for any losses, damages or expenses incurred by the Purchaser as a
result of such breach.

 

5.02Conditions for the Benefit of the Vendor

 

(1)The sale by the Vendor and the purchase by the Purchaser of the Shares is
subject to the following conditions which are for the exclusive benefit of the
Vendor to be performed or complied with at or prior to the Time of Closing:

 

(a)the representations and warranties of the Purchaser set forth in Section 3.02
shall be true and correct at the Time of Closing with the same force and effect
as if made at and as of such time;

 

(b)the Purchaser shall have performed or complied with all of the terms,
covenants and conditions of this Agreement to be performed or complied with by
the Purchaser at or prior to the Time of Closing;

 



 

 

 

(c)the Vendor shall be furnished with such certificates, affidavits or statutory
declarations of the Purchaser or of officers of the Purchaser as the Vendor or
the Vendor’s counsel may reasonably think necessary in order to establish that
the terms, covenants and conditions contained in this Agreement to have been
performed or complied with by the Purchaser at or prior to the Time of Closing
have been performed and complied with and that the representations and
warranties of the Purchaser herein given are true and correct at the Time of

 

(d)employment contracts on terms reasonable in the industry, including the usual
car allowances, benefits, non-competition and non-solicitation provisions, shall
be reached as set out below:

 



Name   Office   Annual Salary   Term Sam Sinisi   President Direct Reefer
Services   $120,000   3 Year Italo Sinisi   Vice President Direct Reefer
Services   $100,000   3 Year

 

Article 6 - GENERAL

 

6.01Further Assurances

 

Each of the Vendor and the Purchaser shall from time to time execute and deliver
all such further documents and instruments and do all acts and things as the
other party may, either before or after the Closing Date, reasonably require to
effectively carry out or better evidence or perfect the full intent and meaning
of this Agreement.

 

6.02Time of the Essence

 

Time shall be of the essence of this Agreement.

 

6.03Commissions

 

The Vendor shall indemnify and save harmless the Purchaser from and against any
claims whatsoever for any commission or other remuneration payable or alleged to
be payable to any person in respect of the sale and purchase of the Shares,
whether such person purports to act or have acted for the Vendor or the
Purchaser in connection with the sale of the Shares.

 

6.04Legal Fees

 

Each of the parties hereto shall pay their respective legal and accounting costs
and expenses incurred in connection with the preparation, execution and delivery
of this Agreement and all documents and instruments executed pursuant hereto and
any other costs and expenses whatsoever and howsoever incurred.

 

6.05Public Announcements

 

No public announcement or press release concerning the sale and purchase of the
Shares shall be made by the Vendor or the Purchaser without the prior consent
and joint approval of the Vendor and the Purchaser.

 

6.06Benefit of the Agreement

 

This Agreement shall enure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and permitted assigns of the
parties hereto.

 



 

 

 

6.07Entire Agreement

 

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the parties hereto with respect thereto.
There are no representations, warranties, terms, conditions, undertakings or
collateral agreements, express, implied or statutory, between the parties other
than as expressly set forth in this Agreement.

 

6.08Amendments and Waiver

 

No modification of or amendment to this Agreement shall be valid or binding
unless set forth in writing and duly executed by both of the parties hereto and
no waiver of any breach of any term or provision of this Agreement shall be
effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided, shall be limited to the
specific breach waived.

 

6.09Assignment

 

This Agreement may not be assigned by the Vendor without the written consent of
the Purchaser but may be assigned by the Purchaser without the consent of the
Vendor to an affiliate of the Purchaser, provided that such affiliate enters
into a written agreement with the Vendor to be bound by the provisions of this
Agreement in all respects and to the same extent as the Purchaser is bound and
provided that the Purchaser shall continue to be bound by all the obligations
hereunder as if such assignment had not occurred and perform such obligations to
the extent that such affiliate fails to do so.

 

6.10Notices

 

Any demand, notice or other communication to be given in connection with this
Agreement shall be given in writing and shall be given by personal delivery, by
registered mail or by electronic means of communication addressed to the
recipient as follows:

 

To the Vendor:

321 Orenda Road 

Brampton, Ontario 

L6T 1G8 

Attention: Sam Sinisi and Italo Sinisi

 

To the Purchaser:

3565 King Road, Unit 102 

King City, ON L7B 1M3
[Fax No.]: 905-833-9847
Attention: Carrie Weiler

 



 

 

 

or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the other. Any demand, notice
or other communication given by personal delivery shall be conclusively deemed
to have been given on the day of actual delivery thereof and, if given by
registered mail, on the 5th Business Day following the deposit thereof in the
mail and, if given by electronic communication, on the day of transmittal
thereof if given during the normal business hours of the recipient and on the
Business Day during which such normal business hours next occur if not given
during such hours on any day. If the party giving any demand, notice or other
communication knows or ought reasonably to know of any difficulties with the
postal system which might affect the delivery of mail, any such demand, notice
or other communication shall not be mailed but shall be given by personal
delivery or by electronic communication.

 

6.11Independent Legal Advice

 

Each of the parties hereto acknowledges that he or she has obtained independent
legal advice in connection with the negotiation and execution of this Agreement
or, having been advised to do so, has declined to obtain independent legal
advice, and further acknowledges and agrees that he has read, understands, and
agrees to be bound by all of the terms and conditions contained herein.

 

6.12Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.

 

6.13Attornment

 

For the purpose of all legal proceedings this Agreement shall be deemed to have
been performed in the Province of Ontario and the courts of the Province of
Ontario shall have jurisdiction to entertain any action arising under this
Agreement. The Vendor and the Purchaser each hereby attorns to the jurisdiction
of the courts of the Province of Ontario.

 

IN WITNESS WHEREOF the parties have executed this Agreement SIGNED, SEALED AND
DELIVERED

 

In the presence of:

 

 



/s/ Jason Williams   /s/ Sam Sinisi   May 20, 2014 Witness   SAM SINISI        
      /s/ Jason Williams   /s/ Itlao Sinisi   May 20, 2014 Witness   ITALO
SINISI               /s/ Jason Williams   /s/ Sam Sinisi   May 20, 2014 Witness
  DIRECT REEFER SERVICES INC.         I have authority to bind the corporation  
            /s/ Jason Williams   /s/ John G. Simmonds   May 20, 2014 Witness  
BLVD HOLDINGS, INC.         John Simmonds, CEO         I have authority to bind
the corporation    



 



--------------------------------------------------------------------------------



